Citation Nr: 0304427	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo

INTRODUCTION

The veteran had active military service from July 1968 to 
September 1969.

The present appeal arises from a July 1997 rating decision in 
which the RO denied the veteran's claim for an increased 
rating for his service-connected right knee disorder.  

In an August 2000 decision, the Board found that the veteran 
failed to submit a well-grounded claim for service connection 
for a bilateral hip disorder, claimed as secondary to the 
veteran's service-connected right knee disorder; found that 
the veteran submitted a well-grounded claim for service 
connection for a low back disorder, claimed as secondary to 
the veteran's service-connected right knee disorder, and 
remanded the claim for further development; and remanded the 
claim for an increased rating for the service-connected right 
knee disability for further development.  

An October 2001 RO decision denied service connection for 
diabetes mellitus associated with herbicide exposure.  As a 
notice of disagreement has not been filed within one year of 
notification of this decision, it is not in appellate status.  
38 U.S.C.A. § 7105 (West 2002).

A September 2002 RO decision granted service connection for 
mild lumbar spondylosis, as secondary to the veteran's 
service-connected right knee disorder, and assigned a 20 
percent rating.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain; and objective evidence of 
tenderness, limitation of motion, crepitation, mild genu 
varus, and some laxity of the collateral ligaments; no more 
than moderate impairment due to instability is shown.

3.  X-ray evidence demonstrates right knee degenerative joint 
disease, and there is evidence of painful and limited motion 
of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 20 percent for the right knee disorder, other than 
arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
4.1-4.14, 4.41-4.42, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a separate 10 percent disability 
evaluation for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In September 2000, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background

A review of the service medical records reveals that the 
veteran aggravated his pre-existing right knee disorder in 
April 1969, when he twisted his right knee skating; he 
underwent arthrotomy of the right knee, with removal of 
intra-synovial fat pad, in July 1969.  By rating decision in 
March 1977, service connection was established for internal 
derangement of the right knee and an evaluation of 10 percent 
was assigned, with an effective date from February 1977.  The 
veteran underwent a medial meniscectomy of the right knee in 
September 1978.  

In July 1989, the veteran underwent arthroscopy of the right 
knee to correct an internal derangement of the knee with 
debridement of extraneous connective tissue and smoothing of 
the lateral cartilage.

In February 1990, the veteran requested an increased rating 
for his right knee disorder.  A VA examination was conducted 
in September 1990.  The veteran complained of right knee 
instability, and intermittent pain and swelling.  He stated 
he had been wearing a brace on the knee ever since the July 
1989 arthroscopy.  Physical examination revealed mild genu 
varus, tenderness over the anteromedial joint line and 
crepitus, and chondromalacia of the patella and the knee 
joint.  The right knee range of motion was from full 
extension to 80 degrees flexion.  Right knee collateral 
ligament instability was noted.  An x-ray study revealed 
moderate degeneration of the medial compartment of the knee.  
The diagnosis was internal derangement of the knee with 
degenerative changes and degenerative joint disease secondary 
to injury.  

In a September 1990 rating decision, the veteran's disability 
rating for his right knee was increased from 10 percent to 20 
percent, with an effective date from February 1990.

The veteran underwent VA evaluation of the right knee in 
January 1992.  Physical examination revealed no evidence of 
laxity of the medial and lateral collateral ligaments, 
although the knee was in some valgus.  Lachman's and 
posterior drawer tests were negative and, although there was 
some mild atrophy of the right quadriceps, there was no 
atrophy of the right calf.  The examiner noted that a right 
knee x-ray study noted narrowing of the medial joint line 
space, and sclerosis of the tibial plateau on the medial side 
without osteophyte formation.  The examiner also reported 
that the veteran had undergone three surgeries, and that he 
appeared to have had a total medial meniscectomy, which as he 
became older, would likely result in degenerative arthritis.

In an August 1994 decision, the Board denied entitlement to 
an increased rating for the right knee disorder.  

In March 1997, the veteran filed a claim for an increased 
rating for his right knee disability.  In May 1997, the 
veteran was again medically examined for VA purposes.  He 
complained of constant pain in his right knee, and that the 
joint was unstable.  The veteran additionally reported 
wearing a locked knee orthosis at work.  On clinical 
evaluation, there was no swelling or malalignment of the 
right knee.  There was a lack of 10 degrees of extension, 
with 90 degrees of allowable flexion.  Additionally, there 
was slight laxity of the medial collateral ligament, with 
considerable crepitation with knee motion.  Radiographic 
studies revealed minimal degenerative changes and no acute 
abnormalities of either knee.  The examiner's impression was 
degenerative arthritis, post medial meniscectomy of the right 
knee.

In September 1997, a VA progress note reflected the veteran's 
complaints of right knee pain, with occasional swelling, 
popping, locking and instability.  On clinical evaluation, 
the right knee evidenced a full range of motion, and was 
found stable.  In addition, very mild degenerative joint 
disease was noted.

In November 1997, the veteran testified before a Hearing 
Officer at the RO in Pittsburgh. He reported that his right 
knee was extremely stiff in the morning, and sometimes 
swollen, depending on how active he had been the day before. 
The veteran also indicated that he wore a brace on his right 
knee, and that he took Motrin. In addition, he testified that 
he would use a heating pad on the knee when he returned home 
from work, and that he used leg weights in an attempt to 
strengthen his knee.

In January 1998, the veteran was medically examined for VA 
purposes.  He reported pain in his right knee with occasional 
swelling.  On clinical evaluation of the right knee, the 
examiner found no swelling or keloid present.  Range of 
motion was from zero to 100 degrees, with some stiffness and 
crepitation on motion, and no instability.  The examiner's 
impression was post-excision medial meniscus right knee with 
subsequent arthritic changes.  

The veteran underwent an arthroscopy and chondroplasty of his 
right knee in February 1998.  An initial impression of 
probable early degenerative joint disease was given.  It was 
found that there were degenerative changes involving the 
medial femoral condyle as well as the patella.  Chondroplasty 
of both areas was reported to have been done.  A final 
diagnosis of degenerative joint disease of the right knee was 
given.  A March 1998 treatment note indicated that the 
veteran was recovering, and that at that time he lacked 15 
degrees to full extension, i.e., extension limited to 15 
degrees.  

In May 1999, the veteran testified before a Hearing Officer 
at the RO Pittsburgh.  He reported that when he walked, he 
would lean to his left side, that he had been walking this 
way since 1969, and that he used a cane in some instances, as 
well as a knee brace. 

In a private progress note dated in February 2000, the 
physician stated that the veteran has had a lot of cartilage 
removed from the right knee and he was sure that he had early 
osteoarthritis.  However, the physician stated that he did 
not take any x-rays.  

A VA examination was conducted in February 2001.  The veteran 
complained of extreme difficulty in climbing stairs; he also 
noted difficulty walking.  He usually wore a brace over the 
right knee.  Examination of the right knee showed no edema, 
erythema, or ecchymosis.  The veteran had an arc of flexion 
and passive range of motion of zero to 70 degrees.  The 
veteran had pain on motion which the examiner said was 
degenerative in nature.  The knee was medially and laterally 
stable at 30 degrees, with a negative Lachman's test.  He had 
tenderness of the right knee medial joint line to palpation.  
An x-ray study of the right knee showed no acute changes and 
mild narrowing of the medial joint line.  The diagnosis was 
moderate degenerative  joint disease of the right knee.  




Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2002).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001). It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2002).

The veteran's service-connected right knee disability is 
rated under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002). Since 
Diagnostic Code  5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Traumatic arthritis established by x-ray findings will be 
rated based on degenerative arthritis which in turn is rated 
as limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned. With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  In 
addition, a 30 percent disability evaluation is appropriate 
with limitation of leg flexion to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  Moreover, a 50 percent evaluation 
is assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code  5257 can also be compensated under 
5003 and vice versa.

In considering whether the veteran's right knee disorder 
warrants an evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 5257, the Board notes that the 
latest VA examination describes the veteran's right knee as 
stable.  However, in previous VA examinations, the examiners 
have found laxity of the right collateral ligaments that one 
examiner described as slight, and have found mild genu varus.  
As such, a rating under Diagnostic Code 5257 is appropriate 
although the Board does not find that such impairment is 
manifest to a severe degree.  In sum, the Board finds that 
the preponderance of the evidence is against the award of an 
increased disability evaluation in excess of 20 percent under 
Diagnostic Code  5257.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

The Board has also considered whether the veteran's right 
knee disorder should be rating under another diagnostic code 
that could result in a rating higher than 20 percent.  
Diagnostic Code 5260 contemplates a 30 percent disability 
evaluation, which is the maximum allowed under this rating, 
where there is limitation of knee flexion to 15 degrees.  As 
the veteran's loss of flexion has never approached such 
limitation, an increased disability evaluation in excess of 
20 percent cannot be assigned under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Further, 
although Diagnostic Code 5261 allows for the assignment of an 
increased evaluation in excess of 20 percent, the evidence 
does not show that the veteran has limitation of right knee 
extension to 20 degrees.  As such, the preponderance of the 
evidence is against the assignment of an increased disability 
evaluation in excess of 20 percent for the veteran's right 
knee disability under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2002).  In addition, the Board 
has also considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  However, while the Board does not doubt the 
presence of pain in the veteran's right knee, including pain 
on motion, the Board finds the objective evidence of record 
does not show that, on the occasions where the veteran has 
presented to medical examiners with complaints of significant 
pain, the limitation of motion approaches that required by 
either Diagnostic Code 5260 or Diagnostic Code 5261 for a 
higher evaluation.

The Board has considered the provisions of Diagnostic Code 
5256 which contemplates ankylosis of the knee.  However, as 
the veteran's right knee disorder is not characterized by 
ankylosis, a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2002).

Finally, the Board has considered whether the veteran's right 
knee disorder should be assigned a rating for arthritis 
separate from the 20 percent rating assigned for moderate 
recurrent subluxation or lateral instability.  Based on a 
review of the record, the Board finds that a separate 10 
percent rating for the veteran's right knee arthritis under 
Diagnostic Code 5010 is appropriate in this case.  In this 
regard, the medical records contain x-rays showing the 
veteran's right knee has some, albeit slight, degenerative 
arthritis.  There is also credible evidence of limited and/or 
sometimes painful motion of the right knee.  As such, the 
Board finds that the preponderance of the evidence supports 
the award of a separate 10 percent rating for the veteran's 
right knee disability under Diagnostic Code 5010, taking into 
account the previously discussed VA General Counsel opinions.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98, supra.


ORDER

An evaluation in excess of 20 percent for a right knee 
disorder, other than arthritis, is denied.

A separate 10 percent disability evaluation for right knee 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

